SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

358
CA 12-00270
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


SAMAN SAFADJOU, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

AZINE MOHAMMADI, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THOMAS N. MARTIN, ROCHESTER, FOR DEFENDANT-APPELLANT.

MAUREEN A. PINEAU, ROCHESTER, FOR PLAINTIFF-RESPONDENT.


     Appeal from a corrected order of the Supreme Court, Monroe County
(Richard A. Dollinger, A.J.), entered January 6, 2011. The corrected
order denied the motion of defendant to dismiss the complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Safadjou v Mohammadi ([appeal No. 3] ___
AD3d ___ [Apr. 26, 2013]).




Entered:   April 26, 2013                       Frances E. Cafarell
                                                Clerk of the Court